MEMORANDUM **
Omar Campos-Montiel appeals the 86-month sentence imposed following his guilty plea to unlawful reentry after deportation in violation of 8 U.S.C. § 1326. Campos-Montiel contends that the reasoning in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), limits the holding in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), such that Campos-Montiel’s guilty plea to an indictment that did not allege a prior felony conviction subjects him to the two-year maximum sentence under 8 U.S.C. § 1326(a). Campos-Montiel, who states that he pursues this appeal to preserve the issue for further appeal to the Supreme Court, acknowledges that his contention is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000). Accordingly, Campos-Montiel’s sentence is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.